DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-6) in the reply filed on 03/01/2022 is acknowledged.  The traversal is on the ground(s) that no undue burden to consider all claims in the single application.  This is not found persuasive because there is a lack of special technical feature as it does not make a contribution over the prior art in view of FUNABIKI et al. (U.S. Publication No. 2009/0149593) as discussed below. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over FUNABIKI et al. (U.S. Publication No. 2009/0149593, hereinafter FUNABIKI). 
Regarding claim 1, FUNABIKI teaches an aqueous ethylene/vinyl alcohol-based copolymer dispersion which comprises (A) an ethylene/vinyl alcohol-based copolymer with an ethylene content of 15-65 mole percent, preferably 25-45 mole percent (Abstract; [0018 and 0021]) and (B) 0.01-20 parts of ethylene/α,β-unsaturated carboxylic acid-based copolymer per 100 parts by weight of the EVOH (A) [0036]. The ethylene/α,β-unsaturated carboxylic acid-based copolymer include acrylic acid, methacrylic acid, crotonic acid, maleic acid, fumaric acid, and itaconic acid [0024-0031] (which reads on component (B) of the present invention). Note: when converted from parts to weight percent: 0.01-20 parts is the same as 0.01-20% by weight. The aqueous dispersion can form films, sheets, and etc. [0070].
However, FUNABIKI does not explicitly teach the content of the radical polymer (B) being 10 to 80 mass% relative to the total amount of the ethylene-vinylalcohol copolymer (A) and the radical polymer (B). 
Given FUNABIKI teaches 0.01 to 20 parts (when converted is 0.01 to 20% by weight) of ethylene/α,β-unsaturated carboxylic acid-based copolymer [0036], it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in .

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over FUNABIKI et al. (U.S. Publication No. 2009/0149593, hereinafter FUNABIKI) in view of YAMAUCHI et al. (U.S. Patent No. 5,272,200, hereinafter YAMAUCHI).
Regarding claims 2-5, FUNABIKI substantially teaches the present invention, see paragraphs 6-8 above. However, FUNABIKI does not teach wherein the radical polymer (B) further has a structural unit derived from a radically polymerizable sulfonic acid monomer (B1-2) and wherein the radical polymer (B) further has a structural unit derived from at least one radically polymerizable monomer (B2-1) selected from the group consisting of a radically polymerizable monomer represented by the following formula (a), (meth)acrylamide, N-vinylformamide, N-vinylacetamide, and N-vinylpyrrolidone. 
In the same field of endeavor of aqueous dispersion to obtain film having excellent gas barrier properties (Abstract), YAMAUCHI teaches the dispersion comprises ethylene-vinyl alcohol (EVOH) having an ethylene content of 15-65 mole% which are ion-modified with anionic groups including sulfonic acids and their salts and cationic groups (Abstract; Col. 2, lines 43-68 to Col. 3, lines 1-5). The anionic groups and ionic groups are used to provide dispersion stabilizing effect/excellent dispersion stability (Col. 2, lines 50-55; Col. 2, line 65 to Col. 3, lines 1-2).  Examples of monomers containing sulfonic acid anionic group include (meth)acrylamide-based sulfonic acid salt monomers such as sodium 2-(meth)acrylamide-
Given FUNABIKI teaches the aqueous EVOH dispersion of another resin can be added [0048], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the ion-modified ethylene-vinyl alcohol of YAMAUCHI with the aqueous dispersion of FUNABIKI for the benefit of providing excellent dispersion stability as taught by YAMAUCHI. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over FUNABIKI et al. (U.S. Publication No. 2009/0149593, hereinafter FUNABIKI) in view of KAWAI et al. (U.S. Publication No. 2002/0143098, hereinafter KAWAI).
Regarding claim 6, FUNABIKI substantially teaches the present invention, see paragraphs 6-8 above. However, FUNABIKI does not teach at least one hydrophilic compound (C) as claimed. 
In the same field of endeavor of ethylene vinyl alcohol copolymer resin composition (Abstract), KAWAI teaches the resin composition comprising resin component(s) in an aqueous solution or an aqueous dispersion of resin is in the range from 0.5 wt% to 70 wt% [0017]. A suitable amount of the resin for blending with respect to the 100 weight parts of EVOH ranges from 0.1 weight parts to 200 weight parts [0018]. Resins which may be blended as an aqueous solution include polyvinylpyrrolidone, polyoxyethylene glycol, polyoxypropylene glycol, and mixtures thereof. Note: polyoxyethylene glycol 
Given FUNABIKI teaches the aqueous EVOH may contain another resin [0048], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the resins of KAWAI with the aqueous dispersion of FUNABIKI for the benefit obtaining properties such as water and biodegradability due to microorganisms as taught in KAWAI. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
Furthermore, given FUNABIKI teaches an aqueous ethylene/vinyl alcohol-based copolymer dispersion which comprises (A) an ethylene/vinyl alcohol-based copolymer with an ethylene content of 15-65 mole percent, preferably 25-45 mole percent (Abstract; [0018 and 0021]) and (B) 0.01-20 parts of ethylene/α,β-unsaturated carboxylic acid-based copolymer per 100 parts by weight of the EVOH (A) [0036] and KAWAI teaches the resin composition comprising resin component (s) in an aqueous solution or an aqueous dispersion of resin is in the range from 0.5 wt% to 70 wt% [0017]. A suitable amount of the resin for blending with respect to the 100 weight parts of EVOH ranges from 0.1 weight parts to 200 weight parts [0018]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763